Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 1 of 22 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

ANTHONY CAPOBIANCO

              Plaintiff,
                                              CASE NO.
vs.

MAC IMPORTS, LLC a Florida
Limited Liability Company, d/b/a
MCGRATH VOLVO CARS OF
FORT MYERS,

            Defendant.
_________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ANTHONY CAPOBIANCO (“Plaintiff” or “Capobianco”), through

undersigned counsel, files this Original Complaint and Demand for Jury Trial against Defendant,

MAC IMPORTS, LLC a Florida Limited Liability Company, d/b/a MCGRATH VOLVO CARS

OF FORT MYERS, (“Defendant” or “McGrath Volvo”), and states as follows:

                               PRELIMINARY STATEMENT

       1.     In enacting the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

(“the FMLA”), Congress wished to remedy its finding that employees with serious health

conditions have “inadequate job security” when they have to leave work for temporary periods.

See 29 U.S.C. § 2601(a)(4). The FMLA provides eligible employees, like Plaintiff, with unpaid,

job-protected leave in the event they are suffering from a serious medical condition. 26 U.S.C. §

2612(a)(1). An employee that takes FMLA protected leave is entitled to return to the same

position after coming back to work. 29 U.S.C. § 2614(a)(1). Further, the FMLA makes it

unlawful for an employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under the FMLA. 29 U.S.C § 2615(a)(1). Likewise, it is unlawful

                                               1
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 2 of 22 PageID 2



for an employer to discharge or discriminate against any individual for opposing any practice

made unlawful under the FMLA. 29 U.S.C. § 2615(a)(2).

       2.        The Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as amended

(the “ADA”), is also a remedial statute aimed at combating Congress’s findings that

discrimination against individuals with physical or mental disabilities persist in critical areas like

employment, and our nation’s goals with respect to individuals with disabilities is to assure

equality of opportunity and participation. 42 U.S.C. § 12101(a)(1)-(8). The ADA is meant to

protect qualified employees, like Plaintiff, from discrimination, harassment and retaliation in the

workplace an account of a real or perceived mental or physical disability. 42 U.S.C. § 12112.

Therefore, termination on account of an employee’s real or perceived disability is unlawful.

       3.      Plaintiff suffers from a disability that is also a chronic severe health condition

entitling him to benefits under the FMLA and protection from discrimination under the ADA.

Plaintiff made the Defendant aware of his condition, his anticipated treatment plan, and his need

for leave. Mr. Capobianco has been diagnosed with: 1. generalized anxiety disorder; 2. PTSD;

3. Depression; 4. Dystonia (non-specific).

       4.      When Mr. Capobianco advised Defendants of his need for leave, he was not

provided with FMLA paperwork, and the employer failed to provide Mr. Capobianco with notice

of his return to work date. Prior to the anticipated end of the leave, Mr. Capobianco advised of

his need for additional leave. Mr. Capobianco was approved for this leave by his supervisor

Greg Castro, who also stated that a position was waiting for Mr. Capobianco. Prior to the agreed

upon return date, Mr. Capobianco was terminated.            The stated reasons for Capobianco’s

termination were pretextual, and fabricated post-hoc after he engaged in protected activity.

       5.      Mr. Capobianco seeks: (i) back pay and front pay (where reinstatement is not



                                                  2
 Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 3 of 22 PageID 3



feasible); (ii) compensatory damages in whatever amount he is found to be entitled; (iii)

liquidated damages in whatever amount he is found to be entitled; (iv) an award of interest, costs

and reasonable attorney’s fees and expert witness fees; (v) punitive damages; (vi) equitable

relief; (vii) declaratory relief; (viii) pre-judgment and post-judgment interest (where allowable);

and (ix) a jury trial on all issues so triable.

                                   JURISDICTION AND VENUE

        6.        This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, Title I of

the ADA, as amended, and the FMLA, and has authority to grant declaratory relief under the

ADA, FMLA and pursuant to 28 U.S.C. § 2201 et seq.

           7.   Venue properly lies in this judicial district under 28 U.S.C. §1391 because the

 Defendant does business in this judicial district.

                                                  PARTIES

        8.         At all times material to this action, Plaintiff was a resident of Lee County,

Florida.

        9.         At all times material to this action, MAC IMPORTS, LLC a Florida Limited

Liability Company, d/b/a MCGRATH VOLVO CARS OF FORT MYERS was, and continues to

be a Limited Liability Company, engaged in business in Florida, doing business in Lee County,

Florida.

        10.     From in and around July 2015 the Plaintiff started working for the Defendant as a

Customer Service Representative in their Fort Myers location.

        11.        At all times material to this action, Plaintiff was “engaged in commerce”

within the meaning of §6 and §7 of the FLSA.

        12.     The FMLA defines the term “employer” to broadly include “any person acting



                                                     3
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 4 of 22 PageID 4



directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C. §

2611(4)(ii)(I).

       13.        Defendant is an employer as defined under the FLMA.

       14.        “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.

Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).

       15.          At all times material to this action Defendant directly or indirectly, controlled

and directed the day to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii)

disciplinary actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi)

terms of compensation; and (vii) working conditions.

       16.         Defendant is an employer under the FMLA because it engaged in commerce or

in an industry affecting commerce and employs 50 or more employees for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar year.

       17.         At all times relevant hereto, Plaintiff worked at a location where Defendant

employed 50 or more employees within 75 miles.

       18.         At all times relevant hereto, Plaintiff was an employee entitled to leave under

the FMLA, based on the fact that he was employed by the employer for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to seeking to exercise his

rights to FMLA leave.

       19.         At all times material hereto, the Defendant was an “employer” covered under

the ADA and the FMLA.

       20.        At all times material hereto, Plaintiff was an “employee” of the Defendant within

the meaning of the FMLA.



                                                  4
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 5 of 22 PageID 5



       21.         At all times material hereto, Plaintiff was an “employee” of the Defendant

within the meaning of the ADA.

       22.         At all times material hereto, Plaintiff is a “qualified individual” under the ADA

since he can perform the primary duties of his job with or without an accommodation. See 42

U.S.C. § 12111(8). .

       23.         Plaintiff is covered by the ADA because he is an individual who:

              a.        Has a physical impairment that substantially limits one or more major life

                        activities or bodily functions;

              b.        Has a record of physical impairment that substantially limits one or more

                        major life activities or bodily functions; and/or

              c.        Was regarded as having a physical impairment that substantially limits one

                        or more major life activities or bodily functions.

       24.    Plaintiff is protected by the FMLA.

       25.    Plaintiff is protected by the ADA.

       26.    Plaintiff is protected by Fla. Stat. 760 et.seq. otherwise known as the Florida Civil

Rights Act (“FCRA”.

                                  CONDITIONS PRECEDENT

       27.         Plaintiff filed a charge of discrimination and retaliation with the Equal

Employment Opportunity Commission, which was dual filed with the Florida Commission on

Human Rights.

       28.         Mr. Capobianco has exhausted his administrative remedies available to him.




                                                   5
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 6 of 22 PageID 6



       29.        On or about April 30, 2019, the EEOC issued plaintiff a Dismissal and Notice

of Right to Sue against Defendant with regard to this matter. A copy of the Right to Sue letter is

attached as Exhibit A.

       30.        Plaintiff files his complaint within the applicable statute of limitations.

       31.        Jurisdiction over this claim is appropriate pursuant to the FCRA, because more

than 180 days passed since the filing of the charge, prior to the FCHR making a determination,

and the Court has supplemental jurisdiction over Plaintiff’s pendant state court claims as they

arise out of the same facts and circumstances as the federal claims.

       32.     All conditions precedent to this action have been satisfied and/or waived.

                                  GENERAL ALLEGATIONS

       33.        At all times relevant to this action, Defendant failed to comply with 29 U.S.C.

§ 2601, et seq., because Plaintiff validly exercised his rights pursuant to the FMLA and

Defendant (i) failed to provide Plaintiff with notice of his rights under the FMLA; (ii)

discriminated against Plaintiff for taking FMLA leave; (iii) failed to reinstate Plaintiff to his

position or a substantially similar position; and (iv) retaliated against Plaintiff because he took

FMLA leave and would likely need additional leave.

       34.        At all times relevant to this action, the Defendant failed to comply with 42

U.S.C. § 12101 et. seq., because Plaintiff disclosed the nature and extent of his disabilities,

requested and was given FMLA leave and was terminated by the Defendant because of his real

or perceived disabilities.

       35.        In July 2015 the Plaintiff was hired by the Defendant as a Customer Service

Representative.

       36.        While employed, Plaintiff notified his supervisor, Jorge Castro, about his



                                                  6
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 7 of 22 PageID 7



serious medical condition and disability.

       37.        Plaintiff attended weekly doctor’s visits.

       38.        Ms. Castro was advised of these visits and noted them on his office calendar.

       39.        Additionally, Plaintiff disclosed his serious medical condition and disabilities

to the human resources manager, Dawn Alexander.

       40.        Mr. Capobianco told Ms. Alexander that he suffered from physical,

neurological and psychological disabilities, and further disclosed the underlying trauma and

unfortunate life events that precipitated the disability diagnoses.

       41.        On or about April 28, 2017, the Plaintiff requested a medical leave pursuant to

the Family Medical Leave Act.

       42.        On or about May 2, 2017, Plaintiff provided Defendant with a letter from his

physician recommending a medically necessary leave of absence.

       43.        The Defendant granted the Plaintiff a twelve (12) week leave of absence.

       44.        At no point did Defendant tell Plaintiff that he was ineligible for the FMLA.

       45.        Defendant failed to advise the Plaintiff of his return to work date.

       46.        In or around the middle to end of July, Plaintiff and Mr. Castro discussed

Plaintiff’s continued need for leave.

       47.        Mr. Castro advised Plaintiff that the additional leave would not be an issue.

       48.        Additionally, not long thereafter, Plaintiff visited the dealership location and

discussed his return to work with Mr. Castro. Mr. Castro advised Plaintiff that Defendant had

prepared an office for him, and was awaiting Plaintiff’s return to work.

       49.        Prior to Plaintiff’s anticipated return to work, Plaintiff was terminated.




                                                  7
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 8 of 22 PageID 8



       50.        Plaintiff was terminated, on August 22, 2017, for allegedly requesting an open

ended leave.

       51.        Defendant’s reasons for terminating Plaintiff are pre-textual.

       52.         Defendant, through the actions more specifically alleged above and other

instances of discrimination and retaliation, affected Plaintiff in a “term, condition or privilege” of

his employment as envisioned by the ADA and the FMLA.

       53.        Defendant’s discriminatory practices and discriminatory conduct was

intentional, reckless, extreme, and outrageous and far exceeded the bounds of society’s

expectations of decency and were based on Plaintiff’s disability.

       54.      Defendants’ reason for termination was manufactured, post hoc, after Plaintiff

engaged in activities protected by the FMLA, ADA, and the FCRA.

       55.        At the time of his termination, Plaintiff worked for a covered employer as

defined by the ADA, the FCRA, and the FMLA.

       56.        Mr. Capobianco had a disability; he made the Defendant’s aware of his

disability, and requested a leave of absence for this disability.

       57.        At the time of his termination, Plaintiff provided notice(s) to Defendant of his

need for FMLA-covered leave.

       58.        Plaintiff’s notice(s) for his need for leave was sufficient to alert Defendant that

his request was for FMLA-covered leave.

       59.        Plaintiff’s notice(s) for his need for FMLA-covered leave was timely.

       60.        Plaintiff’s notice(s) for his need for FMLA-covered leave complied with

Defendant’s company policies, if any, regarding requests for time off.




                                                  8
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 9 of 22 PageID 9



       61.          Plaintiff suffered from a serious health condition as defined by the FMLA as

his condition was:

               a.        An illness, injury impairment, or physical or mental condition involving
                         inpatient care in a hospital;

               b.        An illness, injury impairment, or physical or mental condition involving a
                         period of incapacity or subsequent treatment in connection with or
                         consequent to in patient care in a hospital;

               c.        An illness, injury impairment, or physical or mental condition involving a
                         period of incapacity of more than three (3) days involving treatment two
                         or more times by a health care provider;

               d.        An illness, injury impairment, or physical or mental condition involving a
                         regimen of continued treatment under supervision of a health care
                         provider; and/or

               e.        An illness, injury impairment, or physical or mental condition requiring
                         multiple treatments for a condition that would likely result in a period in
                         capacity of more than three (3) consecutive calendar days in the absence
                         of medical intervention or treatment.

       62.          Plaintiff was, at all times relevant, an employee as defined by the ADA, the

FMLA, and the FMLA.

       63.          At all times relevant, Plaintiff provided Defendant with enough information so

that Defendant could reasonably determine whether the FMLA, the ADA, and the FCRA applied

to his need for time off work.

       64.          Defendant’s failure to provide Plaintiff with notice of his return to work date

interfered with Plaintiff’s right to manage his own leave.

       65.          Defendant’s termination of Plaintiff interfered with his right to an unqualified

reinstatement to the same or similar position after taking available FMLA-covered leave.

       66.           Defendant’s termination of Plaintiff was in retaliation for Plaintiff requesting

to take FMLA-covered leave.




                                                   9
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 10 of 22 PageID 10



       67.         Defendant’s termination of Plaintiff was in retaliation for Plaintiff having

taken FMLA protected leave.

       68.        Defendant’s termination of Plaintiff was in retaliation for Plaintiff having

requested a reasonable accommodation.

       69.        Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from taking FMLA-covered leave.

       70.        Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from requesting a reasonable accommodation under the ADA and the FCRA.

       71.        Defendant fired Plaintiff in whole in or in part because of his disability (ies)

and/or perceived disability (ies).

       72.        Defendant’s termination of Plaintiff on August 22, 2017 interfered with the

rights afforded to Plaintiff by the FMLA, the ADA, and the FCRA.

       73.        Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by the likelihood that Plaintiff would need ADA/FCRA-covered leave in the future.

       74.        Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by the likelihood that Plaintiff would need FMLA-covered leave in the future.

       75.        Plaintiff’s FMLA-covered absences and/or his likely need for future FMLA-

covered leave was a substantial or motivating factor in Defendant’s decision to terminate his

employment.

       76.        Plaintiff’s ADA/FCRA covered absences and/or his likely need for future

ADA/FCRA covered leave was a substantial or motivating factor in Defendant’s decision to

terminate his employment.




                                                10
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 11 of 22 PageID 11



        77.        Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s need for time off work under the ADA.

        78.        Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s need for time off work under the FCRA.

        79.        Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s need for time off work under the FMLA.

        80.       Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s disability/perceived disability.

        81.        Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C.

§2612(a)(1).

        82.        Defendant’s actions violate the provisions of 29 U.S.C. §2615(a).

        83.        Defendant’s actions violate the provisions of 29 U.S.C. §2614(a).

        84.        Defendant’s actions constitute interference with Plaintiff’s rights under the

FMLA.

        85.        Defendant’s actions constitute interference with Plaintiff’s rights under the

ADA.

        86.        Defendant’s actions constitute interference with Plaintiff’s rights under the

FCRA.

        87.        Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the ADA.

        88.        Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the FCRA.




                                                 11
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 12 of 22 PageID 12



       89.         Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the FMLA.

       90.        Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the FMLA.

       91.        Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the ADA.

       92.         Defendant’s actions constitute retaliation in violation of Plaintiff’s rights

under the FCRA.

       93.        Defendant’s actions constitute retaliation for requesting a reasonable

accommodation under the ADA.

       94.        Defendant’s actions constitute retaliation for requesting a reasonable

accommodation under the FCRA.

       95.        Defendants’ actions constitute retaliation for requesting leave under the

FMLA.

       96.        As a result of Defendant’s conduct, Plaintiff suffered embarrassment,

humiliation, stress, anxiety, fear and dignitary harm.

       97.        Defendant’s actions were willful as Defendant knew or had reason to know

that its actions violated federal and state law, yet Defendant acted wantonly or with reckless

disregard for the law.

       98.         Defendant is liable for the actions of its managers and/or agents taken within

the scope of their employment with Defendant and its related entities, including the decision to

terminate Plaintiff.




                                                 12
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 13 of 22 PageID 13



        99.        Defendant’s actions, if left unchecked, will deter other employees from

exercising their rights under the ADA, the FMLA, and/or the FCRA which will in turn thwart the

purposes of Congress in ensuring that a balance exists between work and healthy workers.

                                      COUNT I
                           INTERFERENCE WITH FMLA RIGHTS

        100.       Plaintiff re-alleges paragraphs 1 through 99 of the Complaint, as if fully set

forth herein.

        101.       Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

        102.       Defendant was Plaintiff’s employer as defined by the FMLA.

        103.       Defendant failed to provide Plaintiff with notice of his FMLA rights once

notified of Plaintiff’s need for leave.

        104.       Defendant failed to provide Plaintiff with notice of his return to work date, thus

interfering with Plaintiff’s ability to manage his own leave.

        105.       At all times relevant hereto, the Defendant interfered with Plaintiff’s right to be

reinstated to his or an equivalent position.

        106.       Defendant’s failure to reinstate Plaintiff to the same or similar position

constitutes interference with Plaintiff’s rights under the FMLA.

        107.       Defendant’s acts and omissions constitute interference with Plaintiff’s rights

under the FMLA.

        108.       Defendant’s termination of Plaintiff because it knew Plaintiff would likely seek

FMLA-covered leave in the future as a result of Plaintiff’s serious medical condition constitutes

interference with Plaintiff’s rights under the FMLA.

        109.       As a direct, natural, proximate and foreseeable result of the actions of the

Defendant, Plaintiff has suffered injuries for which he is entitled to compensation, including, but


                                                  13
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 14 of 22 PageID 14



not limited to lost wages and benefits, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       110.        Plaintiff has no plain, adequate or complete remedy at law for the actions of the

Defendant, which have caused and continues to cause irreparable harm.

       111.        Defendant’s violations of the FMLA were willful, as its managers engaged in

the above-described actions while knowing that same were impermissible under the FMLA.

       112.        Plaintiff is entitled to recover his attorney’s fees and costs pursuant to 29

U.S.C. § 2617(a)(3).

       WHEREFORE, Plaintiff, ANTHONY CAPOBIANCO respectfully requests entry of:

              a.       judgment in his favor and against Defendant for its interference with his

                       rights under the FMLA;

              b.       judgment in his favor and against Defendant for damages, including lost

                       earnings and benefits, reinstatement, front pay, and/or all actual monetary

                       losses suffered as a result of Defendant’s conduct;

              c.       judgment in his favor and against Defendant for his reasonable attorney’s

                       fees and litigation expenses;

              d.       judgment in his favor and against Defendant for liquidated damages

                       pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

              e.       declaratory judgment that Defendant’s actions toward Plaintiff violate

                       Plaintiff’s rights under the FMLA; and

              f.       an order granting such other and further relief as this Court deems just and

                       equitable under the circumstances of this case.


                                            COUNT II


                                                 14
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 15 of 22 PageID 15



                      RETALIATION IN VIOLATION OF THE FMLA

       113.       Plaintiff re-alleges paragraphs 1 through 99 of the Complaint, as if fully set

forth herein.

       114.       Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

       115.       Defendant was Plaintiff’s employer as defined by the FMLA.

       116.       Defendant discriminated and/or retaliated against Plaintiff because he

exercised his rights under the FMLA or attempted to exercise his rights under the FMLA.

       117.       Defendant discriminated and/or retaliated against Plaintiff because he was

likely to exercise his rights under the FMLA in the future.

       118.       Defendant      had     actual        or    constructive         knowledge     of    the

discriminatory/retaliatory conduct of Plaintiff’s supervisors.

       119.       Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

       120.       Defendant’s discriminatory acts and omissions occurred, at least in part,

because of Plaintiff’s request for FMLA-covered leave.

       121.       Defendant’s     conduct    violated       Plaintiff’s   right     to   be   free   from

discrimination/retaliation as guaranteed by the FMLA.

       122.       As a direct, natural, proximate and foreseeable result of the actions of

Defendant, Plaintiff has suffered injuries for which he is entitled to compensation, including, but

not limited to lost wages and benefits, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       123.       Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant which have caused and continue to cause irreparable harm.



                                                  15
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 16 of 22 PageID 16



       124.          Defendant’s violations of the FMLA were willful, as its managers engaged in

the above-described actions while knowing that same were impermissible under the FMLA.

       125.          Plaintiff is entitled to recover his attorney’s fees and costs pursuant to 29

U.S.C. § 2617(a)(3).

       WHEREFORE, Plaintiff, ANTHONY CAPOBIANCO respectfully requests entry of:

                a.       judgment in his favor and against Defendant for violation of the anti-

                         discrimination/anti-retaliation provisions of the FMLA;

                b.       judgment in his favor and against Defendant for damages, including lost

                         earnings and benefits, reinstatement, front pay, and/or all actual monetary

                         losses suffered as a result of Defendant’s conduct;

                c.       judgment in his favor and against Defendant for his reasonable attorney’s

                         fees and litigation expenses;

                d.       judgment in his favor and against Defendant for liquidated damages

                         pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                e.       declaratory judgment that Defendant’s actions toward Plaintiff violate

                         Plaintiff’s rights under the FMLA; and

                f.       an order granting such other and further relief as this Court deems just and

                         equitable under the circumstances of this case.

                                     COUNT III
                       DISCRIMINATION IN VIOLATION OF THE ADA

       126.          Plaintiff re-alleges paragraphs 1 through 99 of the Complaint, as if fully set

forth herein.

       127.          Plaintiff is a qualified individual under 42 U.S.C. 12111(8) in that he has a

serious critical medical condition, Defendant perceives him to have a disability, he has the


                                                  16
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 17 of 22 PageID 17



requisite education and skills to perform and can perform the essential functions of his position,

and either held or desired to hold a position with Defendant.

       128.         Defendant was an “employer” within the meaning of the ADA.

       129.         Plaintiff was a qualified employee.

       130.         Plaintiff engaged in protected activity under the ADA.

       131.         With actual knowledge of Plaintiff’s disability and reason for leave, his return

from leave, and need for a reasonable accommodation the Defendant terminated Plaintiff’s

employment.

       132.         The Defendant wrongfully terminated, discriminated against, harassed, failed

to accommodate, and made Plaintiff endure a hostile work environment on the basis of his

disabilities, real or perceived, in violation of the ADA and 42 U.S.C. § 12112.

       133.         Plaintiff has been damaged by the Defendant in violation of the ADA and

suffered damages which include past and future wages and benefits, loss of reputation, loss of

savings and detrimental effect on his credit, emotional distress, and mental pain and anguish.

       134.         Plaintiff demands trial by jury.

       WHEREFORE Plaintiff, ANTHONY COPABIANCO, respectfully requests entry of:

               a.       judgment in his favor and against Defendant for violation of the anti-

                        discrimination provisions of the ADA;

               b.       judgment in his favor and against Defendant for economic damages,

                        including lost earnings, reinstatement, front pay, and/or all actual

                        monetary losses suffered as a result of Defendants’ conduct;

               c.       judgment in his favor and against Defendant for noneconomic damages,

                        including but not limited to, pain, suffering, mental anguish, emotional



                                                   17
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 18 of 22 PageID 18



                        distress, and/or loss of enjoyment of life suffered as a result of

                        Defendant’s conduct.

               d.       judgment in his favor and against Defendant for his reasonable attorneys’

                        fees and litigation expenses;

               e.       judgment in his favor and against Defendant for punitive damages;

               f.       declaratory judgment that Defendant’s practices toward Plaintiff violate

                        Plaintiff’s rights under the ADA; and

               g.       an order granting such other and further relief as this Court deems just and

                        equitable under the circumstances of this case.

                              COUNT IV
                RETALIATION, INTERFERENCE, COERCION
     AND/OR INTIMIDATION OF PLAINTIFF FOR EXERCISING RIGHTS ADA

    Plaintiff re-alleges paragraphs 1 through 99 of the Complaint, as if fully set forth herein.

       135.         Title I of the ADA, 42 U.S.C. § 12111 requires that Defendant provide

reasonable accommodations to otherwise qualified employees, such as Plaintiff, with disabilities,

including but not limited to leave and/or an accommodation.

       136.         During the time Plaintiff was employed by the Defendant, Plaintiff engaged in

protected activity under the ADA.

       137.         Plaintiff also opposed acts and practices made unlawful by the ADA including,

but not limited to, failing to accommodate Plaintiff’s disability, and/or subjecting Plaintiff to

harassment, and/or discrimination on the basis of his disability.

       138.         The Defendant retaliated and discriminated against Plaintiff for engaging in

said protected activity.

       139.         During the time Plaintiff was employed by the Defendant, he exercised and /or

enjoyed rights granted and/or protected by the ADA, including, but not limited to, requesting and

                                                 18
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 19 of 22 PageID 19



making use of reasonable accommodations for his disability.

        140.         Defendant interfered with Plaintiff in the exercise and/or enjoyment of rights

granted and/or protected by the ADA.

        141.         Defendant terminated Plaintiff’s employment after he exercised a right

afforded under the ADA.

        142.         While Plaintiff was out on an approved leave related to his disability and need

for medical treatment, the Defendant terminated the Plaintiff’s employment.

        143.         Under the ADA, the Defendant was legally obligated to refrain from retaliating

against Plaintiff because of his request for accommodation of medical leave for his disability.

        144.         Under the ADA, the Defendant was legally obligated to refrain from retaliating

against Plaintiff because of his objection to illegal discrimination based on his disability.

        145.         Notwithstanding this obligation under the ADA and in willful violation thereof,

Defendant retaliated against Plaintiff because he took leave and Defendant perceived the Plaintiff

to have a disability and knew and/or believed that the Plaintiff would require additional leave

due to his disability.

        146.         As a direct and proximate result of Defendant’s retaliation, interference,

coercion and/or intimidation in violation of the ADA, Plaintiff has suffered damages in an

amount to be determined at trial.

        147.         Plaintiff demands trial by jury.

        WHEREFORE Plaintiff, ANTHONY COPABIANCO, respectfully requests entry of:

                a.       judgment in his favor and against Defendant for violation of the anti-

                         discrimination provisions of the ADA;

                b.       judgment in his favor and against Defendant for economic damages,



                                                    19
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 20 of 22 PageID 20



                        including lost earnings, reinstatement, front pay, and/or all actual

                        monetary losses suffered as a result of Defendants’ conduct;

               c.       judgment in his favor and against Defendant for noneconomic damages,

                        including but not limited to, pain, suffering, mental anguish, emotional

                        distress, and/or loss of enjoyment of life suffered as a result of

                        Defendant’s conduct.

               d.       judgment in his favor and against Defendant for his reasonable attorneys’

                        fees and litigation expenses;

               e.       judgment in his favor and against Defendant for punitive damages;

               f.       declaratory judgment that Defendant’s practices toward Plaintiff violate

                        Plaintiff’s rights under the ADA; and

               g.       an order granting such other and further relief as this Court deems just and

                        equitable under the circumstances of this case.

                                    COUNT V
                    UNLAWFUL DISCRIMINATION/RETALIATION IN
                    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

    Plaintiff re-alleges paragraphs 1 through 99 of the Complaint, as if fully set forth herein.

       148.         Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

       149.         Plaintiff was qualified to perform the essential functions of his job, with or

without reasonable accommodation.

       150.         Plaintiff requested a reasonable accommodation, medical leave for the care and

treatment of his medical condition.

       151.         The Defendant was aware of Plaintiff’s disability, and/or regarded Plaintiff as

disabled because of his disability.

                                                  20
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 21 of 22 PageID 21



       152.         The Defendant terminated Plaintiff on the basis of his disability or because

Defendant regarded Plaintiff as disabled in violation of the FCRA.

       153.         Defendant terminated Plaintiff in retaliation for having requested and taken a

reasonable accommodation, medical leave for the care and treatment of his medical condition.

       154.         Additionally, Defendants failed to reasonably accommodate Plaintiff, and

further failed to engage in the necessary deliberative process.

       155.         As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory damages, and reasonable

attorney’s fees and costs.

       156.         The Defendant engaged in discrimination and retaliation against Plaintiff with

malice and reckless indifference to Plaintiff’s rights under the FCRA.

       157.         Plaintiff suffered emotional pain and mental anguish as a direct result of the

Defendant’s unlawful discrimination and retaliation.

       158.         Plaintiff has suffered pecuniary losses as a direct result of the Defendant’s

unlawful discrimination and retaliation.

       159.         As a result of the Defendant’s unlawful discrimination and retaliation, Plaintiff

has suffered and continues to suffer damages.

       160.         Plaintiff demands trial by jury.

       WHEREFORE Plaintiff, ANTHONY COPABIANCO, respectfully requests entry of:

               a.       judgment in his favor and against Defendant for violation of the anti-

                        discrimination/retaliation provisions of the FCRA;

               b.       judgment in his favor and against Defendant for economic damages,

                        including lost earnings, reinstatement, front pay, and/or all actual



                                                   21
Case 2:19-cv-00530-SPC-NPM Document 1 Filed 07/29/19 Page 22 of 22 PageID 22



                      monetary losses suffered as a result of Defendants’ conduct;

               c.     judgment in his favor and against Defendant for noneconomic damages,

                      including but not limited to, pain, suffering, mental anguish, emotional

                      distress, and/or loss of enjoyment of life suffered as a result of

                      Defendant’s conduct.

               d.     judgment in his favor and against Defendant for his reasonable attorneys’

                      fees and litigation expenses;

               e.     judgment in his favor and against Defendant for punitive damages;

               f.     declaratory judgment that Defendant’s practices toward Plaintiff violate

                      Plaintiff’s rights under the ADA; and

               g.     an order granting such other and further relief as this Court deems just and

                      equitable under the circumstances of this case.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

Dated this 29th day of July 2019.

                                              Respectfully submitted,

                                              MORGAN & MORGAN, P.A.
                                              8151 Peters Road
                                              Suite 4000
                                              Plantation, FL 33324
                                              Tel: 954-318-0268
                                              Fax: 954-327-3017

                                              /s/Paul M. Botros
                                              Paul M. Botros, Esquire
                                              FL Bar No.: 063365
                                              E-mail: pbotros@forthepeople.com

                                              Trial counsel for Plaintiff



                                                 22
